IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


BRIAN JENKINS                          : No. 519 EAL 2015
                                       :
                                       :
            v.                         : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
                                       :
CITY OF PHILADELPHIA                   :
                                       :
                                       :
PETITION OF: GREENWAY PLAZA, LLC       :


                                  ORDER



PER CURIAM

      AND NOW, this 16th day of December, 2015, the Petition for Allowance of

Appeal is DENIED.